                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


COSTA REGENCY, L.L.C.,

       Plaintiff,

v.                                      Case No. 8:19-cv-1362-T-33JSS

HSBC CARD SERVICES, INC.,

       Defendant.

________________________________/

                                 ORDER

       This matter is before the Court on consideration of

Defendant HSBC Card Services, Inc.’s Motion to Dismiss the

Complaint (Doc. # 5), filed in state court on May 2, 2019.

Plaintiff     Costa   Regency,    L.L.C.      filed     a     response    in

opposition on June 14, 2019. (Doc. # 10). For the reasons

that follow, the Motion is granted in part and denied in part.

I.     Background

       Costa Regency initiated this case in state court on March

7, 2019. (Doc. # 4). The Complaint includes two counts: Count

I for “Declaratory Relief — Needed Repairs and Maintenance,”

and Count II for “Injunctive Relief — Hazardous Materials and

Access.” (Id.). The Complaint alleges that Costa Regency and

HSBC   have   a   landlord-tenant       relationship.       (Id.   at   1-2).



                                    1
Specifically,     Costa      Regency        owns   an   office    building   in

Brandon, Florida, that it has leased to HSBC through June 20,

2020. (Id. at 1, 3).

      Under     the    lease,    HSBC        “agree[d]    to     maintain    the

[property] and all parts thereof in a good and sufficient

state of repair” and to “take good care of the [property]

(including any improvements hereafter erected or installed on

the [property]), and [to] keep the same in good order and

condition, and irrespective of such guaranty shall make and

perform all routine maintenance thereof and all necessary

repairs thereto, interior and exterior, structural . . . and

nonstructural,        ordinary   and        extraordinary,       foreseen    and

unforeseen, of every nature, kind and description.” (Id. at

3-4). HSBC also “agreed that it shall, at its sole cost and

expense,      ‘take   good    care     of,     repair    and     maintain    all

driveways, pathways, roadways, sidewalks, curbs, spur tracts,

parking areas, loading areas, landscaped areas, entrances and

passageways in good order and repair and keep all portions of

the [property] . . . in a clean and orderly condition free of

dirt, rubbish, debris and unlawful obstructions.’” (Id. at

4).

      Regarding hazardous materials, “HSBC agreed that at all

times it also would in all respects comply with all federal,


                                        2
state and local laws, ordinances and regulations related to

hazardous materials” and “agreed to be solely responsible for

all reporting    obligations imposed by hazardous materials

laws.” (Id.). HSBC “agreed that it would not take any remedial

action in response to the presence of any hazardous materials

on the [property] without first notifying Costa [Regency] of

its intention to do so and affording Costa [Regency] ample

opportunity to appear, intervene or otherwise appropriately

assert and protect [Costa Regency’s] interest with respect to

the proposed remedial action.” (Id. at 4-5). Finally, “HSBC

also agreed to immediately notify Costa [Regency] in writing

of any reports made to any environmental agency arising out

of or in connection with any hazardous materials in, on or

about” the property. (Id. at 5).

     According    to   Costa   Regency,   HSBC   has   not   been

maintaining the property as required by the lease agreement:

“HSBC failed and refused to honor its contractual agreement

to maintain the [property] and allowed it to suffer waste,

disfigurement and damage.” (Id. at 5). Costa Regency alleges

HSBC: has failed to maintain and make repairs to cracks in

the exterior walls; has not sealed and repainted the parking

lot; has not restored the landscaped areas; has not provided




                                3
evidence that sufficient mold remediation has occurred; and

has refused to replace the roof as needed. (Id. at 6-8).

     So, Costa Regency insists it “has a bona fide, actual

and present practical need for a declaration regarding its

rights   and   HSBC’s    obligations    under    the    Lease    Agreement

regarding repairs and maintenance of the [property].” (Id. at

8). Costa Regency is in the process of trying to attract

future tenants for the building, but HSBC’s failure to make

all necessary repairs “is hampering [Costa Regency’s] ability

to market and lease the property.” (Id.). Furthermore, Costa

Regency alleges that “the parties . . . are in doubt about

their    rights   and   obligations    under    the    Lease    Agreement”

because the parties disagree about the extent of repairs

required under the lease agreement. (Id. at 9).

     Additionally, Costa Regency alleges that there was a

spill of the hydraulic fluid used in elevators — a hazardous

material — in the building in June 2018. (Id. at 10). However,

HSBC did not notify Costa Regency of this hazardous spill

until November 2018. (Id.). Although HSBC allegedly informed

Costa Regency that it would hire an environmental consultant

to notify all necessary agencies and develop a remediation

plan, HSBC “has not given Costa [Regency] proof that it has

retained an environmental consultant.” (Id. at 11). Costa


                                  4
Regency seeks an injunction requiring HSBC to, among other

things, provide proof to Costa Regency that HSBC contacted

the appropriate environmental agencies about the spill, as

well    as   give   Costa    Regency       notice   of   the   testing    and

remediation plan HSBC intends to perform so that Costa Regency

can approve it. (Id. at 13).

       HSBC filed the instant Motion to Dismiss in state court

on May 2, 2019. (Doc. # 5). Subsequently, on June 4, 2019,

HSBC removed the case to this Court on the basis of diversity

jurisdiction. (Doc. # 1). Costa Regency has responded to the

Motion (Doc. # 10), and the Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes    them    in   the   light    most     favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic


                                       5
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).

III. Analysis

     HSBC argues both claims in the Complaint should be

dismissed. The Court will address the declaratory relief and

injunctive relief claims separately.

     A. Claim for Declaratory Relief

     In Count I, Costa Regency seeks a declaration that HSBC

is required under the lease agreement to repair the parking

areas and exterior walls, have the building repainted and the

roof replaced, restore the landscaping, and provide written

proof of mold remediation and air quality testing or perform

any further needed mold remediation. (Doc. # 4 at 9-10).

     HSBC argues this claim should be dismissed because (1)

Costa Regency has failed to allege doubt concerning its rights



                               6
and obligations under the lease agreement; and (2) Costa

Regency insufficiently alleges the existence of a bona fide,

actual, present, and practical need for a declaration. (Doc.

# 5 at 8-11).

      Although the Complaint seeks a declaration under Section

86.011, Florida Statutes, the case has been removed to federal

court, and so, the federal Declaratory Judgment Act, 28 U.S.C.

§ 2201, governs Count I. See Coccaro v. Geico Gen. Ins. Co.,

648   F.   App’x   876,     880–81        (11th   Cir.   2016)(“Florida’s

Declaratory Judgment Act, found in Chapter 86 of the Florida

Statutes, is a procedural mechanism that confers subject

matter jurisdiction on Florida’s circuit and county courts;

it does not confer any substantive rights. Because the Florida

Declaratory     Judgment    Act      is    procedural     as   opposed    to

substantive, the district court did not err in construing the

Coccaros’ cause of action as a claim for declaratory and

injunctive    relief       brought        under   28     U.S.C.   §      2201

exclusively.”); see also Manuel v. Convergys Corp., 430 F.3d

1132, 1138 n.3 (11th Cir. 2005)(“There is little doubt . . .

that the district court had to apply the [federal] Declaratory

Judgment Act, . . . rather than the state declaratory judgment

act, in this action.” (citation omitted)). “As a practical

matter, however, the elements required under the federal or


                                      7
state   declaratory      judgment       acts     are    not     materially

different.” Nirvana Condo. Ass’n, Inc. v. QBE Ins. Corp., 589

F. Supp. 2d 1336, 1343 n.1 (S.D. Fla. 2008).

     The Declaratory Judgment Act provides that “any court of

the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any

interested party seeking such a declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

“District courts enjoy ‘ample discretion’ in deciding whether

or not to entertain a claim for declaratory judgment.” DWF

Mgmt., LLC v. Starr Indem. & Liab. Co., No. 16-CV-61238-KMM,

2016 WL 6611115, at *2 (S.D. Fla. Nov. 9, 2016).

     “Claims   for    declaratory       relief    under       the   Federal

Declaratory Judgment Act . . . may be issued only in the case

of an ‘actual controversy.’” Estrada v. Am. Sec. Ins. Co.,

No. 8:14-cv-1588-EAK, 2015 WL 1333323, at *2 (M.D. Fla. Mar.

24, 2015)(quoting Emory v. Peeler, 756 F.2d 1547, 1551–52

(11th Cir. 1985)). The question is “whether the facts alleged,

under all circumstances, show that there is a substantial

controversy,   between    the   parties        having     adverse     legal

interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.” Maryland Cas. Co. v.

Pacific Oil Co., 312 U.S. 270, 273 (1941). “At a minimum, a


                                    8
claim   for   declaratory   judgment      must    be   supported   by

allegations from which a substantial continuing controversy

may reasonably be inferred.” Estrada, 2015 WL 1333323, at *2.

     “[D]eclaratory   judgment       is   an     all-purpose   remedy

designed to permit an adjudication whenever the court has

jurisdiction, there is an actual case or controversy, and an

adjudication would serve a useful purpose.” DWF Mgmt., LLC,

2016 WL 6611115, at *2 (quoting Allstate Ins. Co. v. Emp’r

Liab. Assur. Corp., 445 F.2d 1278, 1280 (5th Cir. 1971)).

Thus, “[a] declaratory judgment is appropriate when it will

‘(1) serve a useful purpose in clarifying and settling the

legal relations in issue, and (2) terminate and afford relief

from the uncertainty, insecurity, and controversy giving rise

to the proceeding.’” Hands on Chiropractic PL v. Progressive

Select Ins. Co., No. 6:18-cv-192-Orl-37DCI, 2018 WL 3635091,

at *4 (M.D. Fla. June 25, 2018)(citation omitted).

     Regarding the existence of doubt, HSBC argues “Costa

[Regency] fails to set forth any provision of the Lease

Agreement that it is in doubt of or that it believes contains

an ambiguity presenting a need for a declaration by the

court.” (Doc. # 5 at 9). Although HSBC acknowledges the

Complaint’s allegation that the parties “are in doubt about

their rights and obligations under the Lease Agreement” (Doc.


                                 9
# 4 at 9), HSBC insists that “a cursory review of the

Complaint reveals on its face that Costa [Regency] has no

doubt as to the rights and obligations.” (Doc. # 5 at 9).

     As to the existence of a real need for a declaration,

HSBC argues Costa Regency “has not adequately pled the threat

of an immediate injury to survive dismissal.” (Id. at 10).

HSBC contends that Costa Regency has failed “to provide any

concrete example or explanation demonstrating how HSBC’s

purported failure to repair and maintain the Items today is

impeding [Costa Regency’s] ability to market and lease the

Property in June 2020 — more than thirteen months from now.”

(Id. at 10-11).

     In response, Costa Regency argues that “there is a doubt

present about the meaning of the Lease Agreement’s repair and

maintenance   obligations,”    because   HSBC   has    argued   that

repairs more limited than Costa Regency requested are all

that is required under the agreement’s terms. (Doc. # 10 at

5-6).   Furthermore,   Costa   Regency   insists      the   Complaint

“explains how the Lease Agreement’s June 20, 2020 expiration

date creates an immediate need for a declaratory judgment”

because “the parties need to know their rights and obligations

before the lease concludes” and because the current condition




                                10
of the property makes it difficult for Costa Regency to

attract a new tenant. (Id. at 5).

     Upon review, the Court agrees with Costa Regency that

this Court has jurisdiction and the Complaint sufficiently

states   a   claim   for   declaratory   relief.   The   Complaint

plausibly alleges that Costa Regency and HSBC disagree over

the extent of repairs for which HSBC is responsible under the

lease agreement — an actual controversy. (Doc. # 4 at 9).

Thus, there is a legitimate doubt about the extent of repairs

required under the language of the lease agreement. And Costa

Regency has explained that a declaration is needed now because

the anticipated repairs are significant and Costa Regency

needs assurance that the repairs are being undertaken in order

to attract a new tenant for the property once HSBC’s lease

ends in June 2020. (Id. at 5-9).

     Finally, the fact that Costa Regency may have been able

to plead a breach of contract claim rather than a declaratory

judgment claim does not support dismissal. See DWF Mgmt.,

LLC, 2016 WL 6611115, at *2 (“[T]he Court rejects Defendant’s

argument that Plaintiff cannot assert a claim for declaratory

relief when an adequate alternative remedy exists at law.

‘Such a position is in direct contravention of Rule 57 of the

Federal Rules of Civil Procedure’ which provides that ‘[t]he


                                11
existence of another adequate remedy does not preclude a

declaratory   judgment   that    is   otherwise   appropriate.’”

(citation omitted)).

     In short, Costa Regency has sufficiently alleged its

declaratory judgment claim because       the   declaration Costa

Regency requests would resolve the parties’ uncertainty about

their rights and obligations under the lease agreement. Thus,

the Motion is denied as to Count I.

     B. Claim for Injunctive Relief

     In Count II, Costa Regency pleads a standalone claim for

injunctive relief, seeking

     temporary and final injunctive relief requiring
     HSBC to provide written proof to Costa [Regency] of
     all notices to environmental or other agencies of
     any releases of hazardous materials in the Leased
     Premises, provide Costa [Regency] written notice of
     any testing plan and proposed remediation for its
     review and approval before undertaking any such
     testing or remediation, provide Costa [Regency]
     access to the Leased Premises on 48 hours’ verbal
     notice or such other time period or method as the
     Court determines.

(Doc. # 4 at 13).

     HSBC argues this claim should be dismissed because (1)

Costa Regency’s allegations supposedly contradict the express

terms of the lease agreement regarding marketing the property

to prospective tenants; (2) Costa Regency allegedly has an




                                12
adequate remedy at law; and (3) Costa Regency insufficiently

alleges an irreparable injury. (Doc. # 5 at 11-17).

       But the Court finds this claim should be dismissed for

a more fundamental reason: “[I]t is well-established that

injunctive relief is not a proper claim for relief in and of

itself, but rather a remedy that is available upon a finding

of liability on a claim.” GlobalOptions Servs., Inc. v. N.

Am. Training Grp., Inc., 131 F. Supp. 3d 1291, 1302 (M.D.

Fla.   2015).    Indeed,   courts     routinely    dismiss      standalone

claims    for   injunctive   relief      as   improper.   See    Clark    v.

Ashland, Inc., No. 2:13-cv-794-FtM-29MRM, 2017 WL 468213, at

*20 (M.D. Fla. Feb. 3, 2017)(“As to plaintiff’s purported

cause of action of ‘Emergency Injunctive Relief,’ ‘injunctive

relief is not a proper claim for relief in and of itself, but

rather a remedy that is available upon a finding of liability

on a claim.’ Because this is not a proper freestanding claim,

Count XII is dismissed with prejudice.” (citation omitted));

Sourcing Sols. USA, Inc. v. Kronos Am., LLC, No. 10-23476-

CIV,     2011   WL   13223514,   at      *4    (S.D.   Fla.     Jan.     26,

2011)(“[Defendant] moves to dismiss Count VII for injunctive

relief because injunctive relief is not a cause of action.

While injunctive relief is not a cause of action, Plaintiff

has sufficiently alleged causes of action that support a


                                    13
request for injunctive relief. Thus, Plaintiff may replead

its complaint to include injunctive relief as the relief

sought for some of its claims.”).

      Thus, Count II is dismissed. Costa Regency may file an

amended complaint by July 8, 2019, asserting a different cause

of action related to the hazardous materials allegations

under which Costa Regency may seek injunctive relief as a

remedy.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant HSBC Card Services, Inc.’s Motion to Dismiss

      the Complaint (Doc. # 5) is GRANTED IN PART AND DENIED

      IN PART.

(2)   The Motion is denied as to Count I. But Count II is

      DISMISSED.

(3)   Costa Regency may file an amended complaint by July 8,

      2019. If Costa Regency does not file an amended complaint

      by that date, the case will proceed only as to Count I.

      DONE and ORDERED in Chambers in Tampa, Florida, this

21st day of June, 2019.




                               14
